Citation Nr: 1204854	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure, and entitlement to service-connection for prostate cancer, to include as secondary to herbicide exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus is REMANDED to the RO.


FINDING OF FACT

There competent and credible evidence of record is against a finding that the Veteran's currently diagnosed sarcoidosis is related to his military service.





CONCLUSION OF LAW

Sarcoidosis was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  A VA examination has not been accorded the Veteran in connection with his sarcoidosis claim, because there is no competent and credible evidence that any currently diagnosed sarcoidosis is related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).

In this case, the Veteran claims that he developed sarcoidosis as the result of exposure to herbicides.  The evidence of record is unclear as to whether the Veteran is presumed to have been exposed to herbicides during military service.  However, resolving that issue is irrelevant to the Veteran's sarcoidosis claim, as sarcoidosis is not a presumptive disorder under 38 C.F.R. § 3.309(e) and is not otherwise shown by the evidence of record to be the result of exposure to herbicides.  Accordingly, the Board finds that presumptive service connection for sarcoidosis is not warranted, regardless of whether or not the Veteran was exposed to herbicides during military service.  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).

The Veteran's service medical records are negative for any diagnosis of sarcoidosis.

After separation from military service, in a May 1997 VA outpatient medical report, the Veteran complained of a rash on his head, ears, and neck for the previous two years.  The medical evidence of record shows that the Veteran has consistently complained of a skin disorder since May 1997.  A June 1997 VA biopsy report gave a diagnosis of non-caseating granulomata consistent with sarcoid.  The medical evidence of record shows that sarcoidosis has been consistently diagnosed since June 1997.

In a March 2001 VA dermatology report, the Veteran reported that he had experienced "lesions since 1968."

There is no competent and credible evidence of record that demonstrates that the Veteran's currently diagnosed sarcoidosis is related to military service.  The Veteran's service medical records are negative for any diagnosis of sarcoidosis.  While the medical evidence of record shows that the Veteran has a current diagnosis of sarcoidosis, there is no medical evidence of record of a skin disorder prior to 1997, approximately 29 years after separation from military service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, there is no competent and credible evidence of record which relates the Veteran's currently diagnosed sarcoidosis to military service.

There is no medical evidence of record which provides any opinion or commentary regarding the etiology of the Veteran's sarcoidosis.  While the Veteran himself has made multiple statements regarding the relationship of his sarcoidosis to military service, the Board finds that those statements are not competent and credible evidence.  The Veteran reports that he experience a skin disorder during military service which he thought, at the time, was dandruff, but which was subsequently diagnosed as sarcoidosis.  The Veteran's statements are competent evidence as to the observable symptoms that he experienced during military service and after separation from military service.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Board does not find the Veteran's reports of in-service and post-service symptomatology to be credible, as his statements are contradicted by the evidence of record.  The Veteran's service medical records are negative for any complaints of a skin disorder of the head or any other complaints which are otherwise similar to dandruff.  In addition, on a November 1968 separation report of medical history, the Veteran specifically denied having, or ever having had, a skin disease.  On physical examination, the Veteran's head, face, neck, scalp, and skin were normal.  Such reports and findings are not consistent with the Veteran's statements that he constantly experienced skin flakes on his scalp which were "the size of cornflakes."  

In addition, after separation from service, a February 1969 VA medical examination report stated that, on physical examination, the Veteran's skin, head, face, and neck were normal.  In the May 1997 VA outpatient medical report which represents the Veteran's first documented complaint of a skin disorder, the Veteran reported that the skin disorder had begun two years before.  That statement is not consistent with continuity of symptomatology since his separation from military service.  Therefore, the Board finds the Veteran's reports of continuity of symptomatology are inconsistent and thus not credible such that they would cause the need for an etiology examination.  38 C.F.R. § 3.159 (2011).  Accordingly, there is no competent and credible evidence of record that demonstrates that the Veteran's currently diagnosed sarcoidosis is related to military service.  Therefore, the Board finds that service connection for sarcoidosis is not warranted.

As there is no competent and credible evidence of record that demonstrates that the Veteran's currently diagnosed sarcoidosis is related to military service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied.


REMAND

The Veteran claims that service connection for diabetes mellitus is warranted on a presumptive basis, based on exposure to herbicides during military service.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  Diabetes mellitus, type 2, is a disease subject to presumptive service connection based on exposure to herbicides.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).  The evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type 2, and served during the Vietnam era.  If the evidence demonstrates that the Veteran served in the Republic of Vietnam, he will be presumed exposed to herbicides and presumptive service connection for diabetes mellitus, type 2, would be warranted.

The evidence of record demonstrates that the Veteran served in Thailand during the Vietnam era.  The Veteran claims that his flight to Thailand stopped in Vietnam, and he disembarked there for several hours before continuing on to Bangkok.  The Veteran's service personnel records do not record any such layover.  However, in an August 2004 statement, a friend of the Veteran reported that he was on the same flight as the Veteran, that it originated at Travis Air Force Base in California, and that is made layovers in both Japan and Vietnam before finally reaching Thailand.  The evidence of record includes a copy of the Veteran's orders, which state that he was scheduled to depart Travis Air Force Base, California, at 15:30 on June 30, 1967, with a designated destination of Thailand.  These orders show that the friend who made the August 2004 statement was also ordered to be on the same flight.

In a July 2011 statement, the Veteran's representative requested that "VA procure manifests of all planes travelling into Thailand in 1967 when [the Veteran] served there, to obtain documentation of whether the planes travelled through Vietnam, with a layover in Vietnam, enroute to Thailand."  The Board finds that obtaining the "manifests of all planes travelling into Thailand in 1967" would be irrelevant to the Veteran's claim, as the question at hand is whether the Veteran's specific aircraft made such a layover, not whether any other aircraft made such a layover.  However, the Board agrees that further efforts are required under the duty to assist are required with respect to the manifest of the flight the Veteran was actually on.  The evidence of record gives very specific information about the Veteran's flight, showing that it was scheduled to depart Travis Air Force Base, California, at 15:30 on June 30, 1967, with a designated destination of Thailand.  The Board finds that information is sufficiently specific to warrant a search for the flight manifest.  Accordingly, the claim must be remanded so that an attempt can be made to obtain the relevant flight manifest.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain copies of the flight manifest for the Veteran's flight, which was scheduled to depart Travis Air Force Base, California, at 15:30 on June 30, 1967, with a designated destination of Thailand.  If the specific flight cannot be identified, then manifests for all flights departing Travis Air Force Base with a destination of Thailand on June 30, 1967, should be obtained.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


